Citation Nr: 0908979	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for recurrent 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.  Thereafter, the 
record reflects that the Veteran requested a video conference 
hearing before a Veterans Law Judge of the Board; however, in 
correspondence dated and received in December 2006, he 
withdrew this hearing request.  See 38 C.F.R. § 20.704(e) 
(2008).


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's recurrent lumbosacral strain is characterized 
by weekly flare-ups of pain and has resulted in muscle spasm, 
guarding severe enough to result in an abnormal gait, and 
reduced lordosis.  While his forward flexion is limited to 85 
degrees at worst, clinical evidence shows that the Veteran 
experiences additional pain at the extremes of all ranges of 
motion in response to repetitive testing.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for recurrent 
lumbosacral strain have been more nearly approximated since 
the date of the current claim.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a July 2004 letter, issued prior to the 
decision on appeal, and in a July 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  Both letters advised the Veteran to 
submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity, and additional disablement 
caused by his disability.  A March 2006 letter also informed 
the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the symptoms have on his employment and daily life, and 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  The case was last adjudicated in February 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private 
medical records, VA examination reports, evidence regarding 
the Veteran's employment, lay statements, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  In addition, the March 2005 
Statement of the Case provided relevant rating criteria for 
evaluating his disability.  The Veteran was an active 
participant in the claims process by submitting medical 
evidence and lay statements addressing his symptoms and 
employment, as well as testifying at a hearing.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and 
has done so.  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the Veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for recurrent lumbosacral 
strain.  In an August 1994 rating decision, the RO granted 
service connection for recurrent lumbosacral strain and 
assigned a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, effective February 19, 1994.  Effective 
September 26, 2003, VA revised the criteria for rating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Veteran filed his current 
increased rating claim in June 2004.  In its November 2004 
rating decision, the RO continued the 10 percent rating for 
recurrent lumbosacral strain, rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Turning to the evidence, private treatment records dating 
since June 2003 reflect the Veteran's ongoing complaints of 
pain, flare-ups, weakness, and instability in his low back, 
especially on the righthand side.  The Veteran consistently 
reported exacerbations of low back pain and tightness after 
performing repetitive daily activities at home and after 
standing for long hours at his job as a mail handler at the 
post office.

A December 2003 private treatment record noted that the range 
of motion of his lumbar spine was limited due to pain, though 
no specific measurements were provided on that occasion.  
Private treatment records dated from March 2004 through March 
2005 document the Veteran's guarding, severe enough to result 
in an abnormal gait (characterized as being offset upon the 
right leg with weightbearing).  While it was noted in 
February 2005 and March 2005 that the Veteran had compensated 
his gait due to recent knee surgery, and that such change in 
gait had aggravated his low back disability, all other 
relevant private treatment records indicate that the Veteran 
offset his gait due to his low back pain.

The Veteran underwent a VA examination in July 2004.  On that 
occasion, it was noted that the Veteran's disability was 
gradually getting worse with time, with increasing pain, 
soreness, and tenderness largely across his back and right 
sacroiliac area.  It was noted that repetitive use did cause 
increasing pain, soreness, and tenderness, and that he wore a 
brace at times.  However, it was noted that the Veteran had 
no unsteadiness related to his back, and he took no 
medication for 
his back.  He was able to function all day with standing and 
walking, and he 
could perform daily activities as well as his work at the 
post office.  The Veteran ambulated without aids or 
assistance and had a normal station and gait on this 
occasion.  Examination revealed no deformities of the spine, 
no increased kyphosis, no scoliosis, and no ankylosis.  The 
Veteran did have some sacroiliac tenderness and some minor 
muscle spasms across the right side of his sacroiliac area.  
Range 
of motion of the lumbar spine measured 85 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion bilaterally, and 30 degrees of rotation bilaterally, 
with pain at the extremes of all ranges of motion in response 
to repetitive testing.  He was able to toe and heel walk and 
squat.  The Veteran was diagnosed with lumbosacral strain.

In a January 2005 statement, the Veteran's private 
chiropractor opined that, based upon his history of treating 
the Veteran on a regular basis, that the Veteran's degree of 
low back disability and dysfunction had increased over the 
past 10 years (i.e., since the initial award of service 
connection in 1994).  January 2005 and March 2005 private 
treatment records noted that the range of motion of the 
Veteran's lumbar spine was limited due to pain, though no 
specific measurements were provided on those occasions.

A May 2005 Family and Medical Leave Act (FMLA) statement 
documented the Veteran's recurrent pain and flare-ups 
resulting from his lumbosacral strain.  It was noted that the 
Veteran required time off from work on an "as needed" basis 
during periods of exacerbation of this chronic condition.

A June 2005 private treatment record noted that the Veteran 
reported a relapse of right lower back pain and tightness 
with some spasm going upward toward the right mid-low back 
line, stating that his right lower back frequently gave out 
on him and became flared with marked muscle contractures.

Lay statements dated in August 2005 from multiple friends and 
coworkers, as well as from the Veteran's immediate supervisor 
at work, described the limiting effects of the Veteran's low 
back disability on his everyday activities as well as his 
employment.

At his RO hearing in August 2005, the Veteran testified with 
regard to his low back strain and how it adversely affected 
his daily life and employment.  The Veteran affirmed that he 
walked with a limp because of his back problems and stated 
that he did not like to put full force on his back because of 
the pain.  He noted that some of his coworkers had indicated 
that he walked "a little bit funny."  The Veteran alleged 
that his July 2004 examination was inadequate, as it was 
cursory and only lasted for five minutes.  He testified that 
prolonged standing, sitting, and walking caused him to 
experience low back problems.  The Veteran approximated that 
he had missed 30 days of work in the past 6 months due to his 
low back disability.  He also reported that he experienced 
daily back spasms.

An August 2006 private X-ray report of the Veteran's 
lumbosacral spine revealed L5-S1 discopathy; moderately 
elevated pelvic level; L3-L4 osteophytic spurring; slight 
increased L5-S1 facet arthrosis; and a slightly reduced 
lordosis at L4-L5.

The Veteran underwent another VA examination in January 2007.  
On that occasion, the Veteran complained of chronic pain 
(ranging from a level 2 to 8 
out of 10) in the lumbosacral area of his back, on the right 
side more than the left, with radiation into his right leg.  
He reported flare-ups of back pain occurring one time per 
week.  He stated that he would have pain after standing all 
day and after extended periods of walking or repetitive 
bending.  Treatment consisted of heat, a therapeutic gel, and 
chiropractor care approximately once per week (usually in 
response to flare-ups).  It was noted that the Veteran's 
condition did not impair his ability to walk, and he did not 
use any assistive devices, other than a back brace at work to 
assist him with bending and lifting.  Examination of the back 
revealed no gross deformities or ankylosis.  He had some 
tenderness to palpation paraspinally from L3 down through S1 
and also at the sacroiliac joint on the right.  There were no 
palpable spasms noted.  Range of motion of the lumbar spine 
measured 90 degrees of forward flexion, 25 degrees of 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally, with pain at the extremes of 
all ranges of motion.  After repetitive testing for increased 
pain, fatigue, weakness, incoordination, or decreased range 
of motion, the Veteran exhibited the same ranges of motion 
and no increase in pain.  Neurological testing yielded normal 
results bilaterally.  The Veteran did not describe any 
incapacitating episodes occurring in the past 12-month 
period.  The Veteran was diagnosed with chronic lumbosacral 
strain with arthritic changes.  The examiner noted that it 
was less likely than not that the Veteran's service-connected 
recurrent lumbosacral strain was directly related to his 
current low back condition (i.e., arthritic changes), as the 
current condition was more likely due to normal age 
progression.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's recurrent lumbosacral strain more nearly 
approximates the criteria for a 20 percent evaluation for the 
entire period of claim.  In this regard, the objective 
findings reflect evidence of muscle spasm, guarding severe 
enough to result in an abnormal gait, and reduced lordosis.  
Repeated range of motion testing also shows that the Veteran 
experiences additional pain at the extremes of all ranges of 
motion.

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 20 percent rating, but no 
more, effective from the date of the current claim.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2008); 
DeLuca v. Brown, 8 Vet. App. 202; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  There is no evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, to 
warrant a higher evaluation under the General Rating Formula 
for Diseases and Injuries of the Spine at any point since the 
date of the current claim.

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges 
the Veteran's complaints of radiating pain into his right 
lower extremity.  However, the medical evidence of record 
shows that neurological testing has yielded normal results.  
Therefore, the medical evidence of record fails to show that 
the Veteran's low back disability has been productive of any 
objective neurological abnormalities.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

The Board has considered whether the Veteran's recurrent 
lumbosacral strain has presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology with respect to the above conditions, and 
provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture has been contemplated by the rating 
schedule during the course of the appeal, and the newly 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 20 percent disability rating for recurrent 
lumbosacral strain is granted from June 22, 2004, subject to 
the regulations applicable to the payment of monetary 
benefits.

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


